Exhibit 10.4

AMENDMENT NO. 2 TO

CAPITAL SUPPORT AGREEMENT

This Amendment No. 2 (the “Amendment”) to the Capital Support Agreement, is made
as of the 29th day of September 2008, by and between NORTHERN TRUST CORPORATION
(the “Support Provider”) and NORTHERN INSTITUTIONAL FUNDS (the “Trust”), on
behalf of its series the Liquid Assets Portfolio (the “Fund”).

WHEREAS, the parties have entered into a Capital Support Agreement (the
“Agreement”), dated as of February 21, 2008 and amended the Agreement on
July 15, 2008; and

WHEREAS, the parties desire to further amend the Agreement on the terms and
subject to the conditions provided herein.

NOW THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

1. Unless otherwise expressly provided herein, capitalized terms shall have the
meanings assigned to them in the Agreement.

2. Section 1(f) of the Agreement is hereby deleted in its entirety and replaced
as set forth below:

(f) “Required Capital Contribution” means for the Fund on the date of any
Contribution Event, a Capital Contribution in an amount sufficient for the Fund
to maintain its net asset value per share at no less than the Minimum
Permissible NAV, after giving effect to the Contribution Event and all payments
received by the Fund in respect of the Eligible Notes. The net asset value for
purposes of calculating the amount of Required Capital Contribution shall
exclude any account receivable or other asset representing the Support
Provider’s obligations under this Agreement. Minimum Permissible NAV means
$0.9990.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties caused this Amendment No. 2 to the Capital
Support Agreement to be executed as of the date specified above.

 

NORTHERN TRUST CORPORATION By:  

/s/ William R. Dodds, Jr.

Name:   William R. Dodds, Jr. Title:   Treasurer ADDRESS FOR NOTICES: 50 S.
LaSalle St. Chicago, IL 60603 Attn:   William R. Dodds, Jr. NORTHERN
INSTITUTIONAL FUNDS FOR AND ON BEHALF OF ITS LIQUID ASSETS PORTFOLIO By:  

/s/ Lloyd A. Wennlund

Name:   Lloyd A. Wennlund Title:   President ADDRESS FOR NOTICES: 50 S. LaSalle
St. Chicago, IL 60603 Attn:   Lloyd A. Wennlund

 

2